DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I, and species of compound 109, in the reply filed on May 9, 2022is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent
necessary to determine patentability.  The elected species was found to be allowable.
Therefore, the examination of the Markush claims was extended.  Prior art was found
that anticipates the Markush claims with respect to a nonelected species.  Therefore,
the claims were rejected and nonelected species were withdrawn from further
consideration.  The claims were searched to the extent of the elected species and the
species shown below, Sections 7 and 8.
4.	Claims 12, 28, 31, 35, 37, 60, 62, 66, 75, 79 and 84 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on May 9, 2022.
Information Disclosure Statement
5.	The information disclosure statements dated December 21, 2020 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Improper Markush Rejection
	A “Markush” claim recites a list of alternatively useable species and may
encompass a large number of alternative species.  Federal Register, Vol. 76, No.
27, February 9, 2011, 7162-7175, 7166.  A Markush claim may be rejected under the
judicially approved “Improper Markush grouping” doctrine when the claim contains an
improper grouping of alternatively useable species, Id.
	A Markush claim contains an “Improper Markush grouping” if:  (1) the species of the Markush group do not share a ’single structural similarity,” or (2) the species do not share a common use.  Id.
	Members of a Markush group share a “single structural similarity’ when they
belong to the same recognized physical or chemical class or lo the same art-recognized
class.  Members of a Markush group share a common use when they are disclosed in
the specification or known in the art to be functionally equivalent.  Id.
See also MPEP § 803.02 (Rev. §, Aug. 2006):
Since the decisions in in re Weber, 880 F.2d 455, 198 USPO 328 (COPA 1978) and In
re Haas, 580 F.2d 481, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention.  In re Harnisch, 631 F.2d 716, 206
USPQ 300 (CCPA 1980):  and Ex parte Hozuml, 3 USPQ2d 1059 (Bd. Pat. Apo. & Int.
1984).  Broadly, unity of invention exists where compounds included within a Markush
group (1) share a common utility, and (2) share a substantial structural feature essential
to that utility.

6.	Claims 1, 6, 8, 9, 15, 27, 43, 58 and 59 are rejected as containing an improper Markush grouping.  The claims are drawn to the Markush-type formula of

    PNG
    media_image1.png
    115
    161
    media_image1.png
    Greyscale

which core is defined by the variables X1-X4 and A.  These variables result in a variety of different core structures.
	Claims 1, 6, 8, 9, 15, 27, 43, 58 and 59 are drawn to an improper
Markush group because the formula, as shown above, contains alternatively useable
species that do not share a single structural similarity. The only structural feature shared
by all species of the formula, as shown above, is a carbonyl group attached to an indole ring which is not an art-recognized physical or chemical class.
	Without a meaningful and common structural core that is shared by the species
in the formula above, there can be no “single structural similarity.”  In other words, a single structural similarity is lacking due to the fact that variables X1-X4 and A, for example, prevents the core structure from being an art-recognized physical or chemical class.
	There is no substantial core structure that is shared by all species within the
formula above, in fact, the formula, as shown above, is drawn to multiple
core structures, and claims a variety of species that are structurally distinct due to their
unique core structures.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1, 6, 9, 43 and 58 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by RN 6243-59-0 (
    PNG
    media_image2.png
    195
    183
    media_image2.png
    Greyscale
).  The reference has a date of 1984 which antedates the present claims having an effective filing date (national stage entry date) of April 5, 2019 and priority claim to provisional application dated April 5, 2018.  The compound corresponds to the present claims in the following manner:  X1-X4=C(RA=H); Ra=Rc=H; A=phenyl substituted with RB=CO2Me.  The compound corresponds to claim 58, page 12, line 1, third compound.
8.	Claim(s) 1, 6, 8, 9, 15, 27 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 37122-80-8 (
    PNG
    media_image3.png
    180
    179
    media_image3.png
    Greyscale
). The reference has a date of 1984 which antedates the present claims having an effective filing date (national stage entry date) of April 5, 2019 and priority claim to provisional application dated April 5, 2018.  The compound corresponds to the present claims in the following manner:  X1-X4=C(RA=H); Ra= H; Rc=alkyl; A=pyridine.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626